Citation Nr: 0022961	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran was inducted in November 1943 and had active 
military service from December 1943 to December 1945.  His 
DD-214 indicates that he participated in campaigns in 
Northern France; Ardennes; Rhineland and Central Europe and 
that he received the Combat Infantry Badge.

This appeal is from a June 1998 decision by the RO, which 
denied the claim as not well grounded.  


FINDINGS OF FACT

1.  The veteran has described exposure to cold injury in his 
feet while serving under combat conditions in World War II.  
His DD-214 indicates that he participated in campaigns in 
Northern France; Ardennes; Rhineland and Central Europe and 
that he received the Combat Infantry Badge.

2.  A VA examination suggests that current foot problems, 
diagnosed as circulatory and neurologic dysfunction of the 
feet, are as likely as not a residual of frozen feet.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for bilateral residuals of frozen feet, 
and VA has satisfied its statutory duty to assist him in 
developing facts pertinent to this claim. 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran incurred bilateral residuals of frozen feet 
as a result of his military service. 38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of frozen feet.  He specifically 
alleges that he suffered frostbite on his feet and received 
undocumented hospital treatment in Belgium for this while 
serving under combat conditions in harsh weather.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible, possible, or capable of substantiation.  See 
Hensley v. West 212 F 3d 1255 (2000). 

In order for a claim of service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required. Epps, 126 F.3d at 1468.  Further, 
in determining whether a claim is well- grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The second and third Epps and Caluza elements (incurrence and 
nexus evidence) can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (1) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
"plausible" is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, for the second element, the 
type of evidence needed to make a claim well-grounded depends 
upon the types of issues presented by a claim.  Id at 92-93.  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show the incurrence in service if the veteran was engaged in 
combat and if the evidence is consistent with the 
circumstances, conditions and hardships of such service, even 
though there is no official record of such incurrence.  38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(d). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for service connection for combat-
related claims and together, provide that satisfactory lay or 
other evidence of combat incurrence or aggravation, if 
consistent with circumstances and hardships of such service, 
will be accepted as proof of service connection, 
notwithstanding the absence of official records thereof, 
unless rebutted by clear and convincing evidence to the 
contrary.  See Velez v. West, 11 Vet. App. 148, 153 (1998); 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Arms 
v. West, 12 Vet. App. 188, 193-93 (1999).  

This requires a three-step analysis.  See Collete v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996).  In the first 2 steps, 
only favorable evidence is considered, without any weighing 
of negative or contrary evidence.  In the first step, it must 
be determined if there is 'satisfactory' lay or other 
evidence of service incurrence or aggravation.  In the second 
step, it must be determined whether such evidence is 
consistent with the conditions of such service and, if so, 
this evidence is accepted as "sufficient proof" of service 
connection, even without official record of incurrence.  

However, these first two steps under 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) only reduce the evidentiary burden 
as to the 2nd Caluza element (incurrence or aggravation, 
i.e., what happened during service) and not the 1st (current 
disability) and 3rd (medical nexus) Caluza requirements, as 
to both of which competent medical evidence is required, 
except that lay evidence may be used to show continuity of 
symptoms as well as nexus between the continuity of symptoms 
and present disability if such a relationship is one to which 
a lay person's observations are competent.  Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

In sum, the first two steps may provide a factual basis that 
a particular disease or injury was incurred or aggravated in 
combat but not a basis to etiologically link the inservice 
condition to the current condition.  Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. (1996) (Table); Collete v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524-25 
(1996); Tidwell v. West, No. 96-1778, slip op. at 4 (Feb. 13, 
1998) (appellant's own statements together with published 
medical authorities is not requisite medical evidence of a 
causal relationship between the claimed disability and 
service) (however, Tidwell v. West, No. 96-1778, slip op. 
(U.S. Vet. App. Feb. 13, 1998) was vacated by Tidwell v. 
West, 11 Vet. App. 242 (1998) due to the veteran's death 
prior to entry of judgment); Turpen v. Gober, 10 Vet. 
App. 536, 539 (1997) (absent medical-nexus evidence, there 
was no reasonable possibility that § 1154(b) could change the 
outcome of the case on the merits); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997) (reduced evidentiary burden under 
§ 1154(b) relates only to service incurrence, what happened, 
and not existence of current disability or nexus to service, 
both generally requiring competent medical evidence); and 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
(§ 1154(b) does not provide a basis to etiologically link an 
inservice condition to a current condition).  Velez v. West, 
11 Vet. App. 148, 153-54 (1998).  

In Arms v. West, 12 Vet. App. 188, 196 (1999) it was held 
that if after both of these first two steps, all three 
elements of Caluza are met, then the role of § 1154(b) is to 
carry into the merits-adjudication stage the presumption of 
credibility which attached at the threshold stage in 
determining well groundedness (subject to rebuttal) and it is 
only in this last third step that there may be a weighing of 
the contrary evidence.  However, this holding was overruled 
in Kessel v. West, 13 Vet. App. 9 (1999) (en banc) (the 
'clear and convincing evidence to the contrary' provision of 
§ 1154(b) lessening the evidentiary burden for combat 
veterans applies only to the service incurrence element of a 
claim and not the current disability and nexus elements).  

In determining well groundedness evidence must be accepted as 
true except when the evidentiary assertion [other than in a 
government record] is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993).  VA "must 
construe all facts, make all inferences, and apply all 
presumptions in favor of the veteran" in determining well 
groundedness.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  

There is no official record showing inservice medical 
treatment for cold injuries.  The veteran's written 
assertions that he suffered from frozen feet while serving 
under combat in Europe during World War II, combined with his 
service personnel record, DD-214 showing combat service in 
the infantry with participation in campaigns in Northern 
France; Ardennes; Rhineland and Central Europe submitted in 
support of his claim are sufficient to establish that he 
sustained cold injuries to his feet in service.  Thus, the 
first element of a well-grounded claim of service connection 
based on combat exposure is established by the record.  38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

Likewise, there is ample evidence of current bilateral foot 
disability.  Private podiatry treatment records show 
treatment for persistent bilateral foot problems, involving 
onychomycosis of the nails from 1996 through 1999.  

A VA examination for diseases of the arteries and veins in 
June 1996 noted a history of service at the front during the 
Battle of the Bulge for over a month, with hospital treatment 
in Belgium for three or four weeks before being sent back to 
the front.  A history of the feet still tingling while on 
active duty was given, with no subsequent problems until this 
past winter, when his feet began to burn, tingle and ache 
whenever they got cold.  The discomfort was said to now 
persist even when the feet were cold.  Subjective complaints 
included his toes getting numb and tingly, swelling and 
turning dark red when he is exposed to cold.  He also had 
problems walking and extreme sensitivity at times.  The 
findings on examination of his feet were of diminished 
dorsalis pedalis pulsation bilaterally, and the skin of the 
toes and feet appeared dusky and purplish.  The feet were 
bilaterally cool to touch of the toes and forefoot.  Some 
impairment of touch sensation over the toes and forefeet 
bilaterally was noted.  This examination diagnosed "apparent 
circulatory and neurologic dysfunction of the feet, possibly 
residual of frozen feet."  

The Board finds that with medical evidence of a current 
bilateral disability, the second element of a well-grounded 
claim of service connection under Caluza, supra, is also met.  

The third element, medical nexus, is also met through the 
findings of the June 1996 examination, which raises the 
possibility of the veteran's apparent circulatory and 
neurologic dysfunction of the feet possibly being caused by 
frostbite.  This finding provides competent medical evidence 
to the effect that the claim is "plausible" or "possible" and 
serves to well ground this claim.  See Epps, Hensley, supra. 

The veteran having presented a well-grounded claim, VA had a 
duty to assist him in the development of facts relating to 
the claim. 38 U.S.C.A. § 5107(a) (West 1991).  The RO met 
this duty by arranging for further development needed.  
Sufficient evidence is of record to decide the veteran's 
claim favorably.  Therefore, no further assistance is 
required.  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
The veteran argues that he had extensive cold exposure during 
service, and he is certainly competent to report such.  His 
service personnel records reveal combat infantry service in 
Europe during World War II, including winter months.  The VA 
examination has given a diagnosis of apparent circulatory and 
neurologic dysfunction of the feet, possibly residual to 
frozen feet.  The physical findings of the examination itself 
are strongly suggestive of cold injury residuals of the feet.  
There is no evidence of record to contradict the findings of 
this examination which indicate cold injury pathology of the 
feet.

The evidence is, at the very least, in equipoise regarding 
the veteran's claim since it indicates that the inservice 
cold exposure is a likely contributing factor to his current 
circulatory and neurological pathology of both feet.  
Accordingly, he is entitled to the application of the benefit 
of the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred residuals of frostbite to both feet as a 
result of his military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 and 3.304 (1999).  


ORDER

Service connection for bilateral residuals of frozen feet is 
granted.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 


